Exhibit99.1 JOINT FILING AGREEMENT This JOINT FILING AGREEMENT is entered into as of August 28, 2012, by and among the signatories hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the shares of common stock, par value $0.001 per share, of Littlefield Corporation, a Delaware corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. COMBINED FUNDING, INC. BOSTON AVENUE CAPITAL LLC /s/ James R. Hawkins /s/ Stephen J. Heyman President Manager SEVEN GRAND, LTD. BOSTON AVENUE CAPITAL LLC By: Combined Funding, Inc. its General Partner /s/ James F. Adelson Manager /s/ James R. Hawkins President YORKTOWN AVENUE CAPITAL, LLC J-HAWK II, LTD By: Combined Funding, Inc. /s/ Stephen J. Heyman its General Partner Manager /s/ James R. Hawkins President YORKTOWN AVENUE CAPITAL, LLC J-HAWK I, LTD By: Combined Funding, Inc. /s/ James F. Adelson its General Partner Manager /s/ James R. Hawkins President /s/ Stephen J. Heyman STEPHEN J. HEYMAN CMC CITYSCAPE II, LTD By: CMC Cityscape GP, LLC its General Partner /s/ James F. Adelson JAMES F. ADELSON /s/ James R. Hawkins Manager /s/ Charles M. Gillman CMC CITYSCAPE GP, LLC CHARLES M. GILLMAN /s/ James R. Hawkins Manager BOSQUE REALTY, LTD. /s/ Rondy Gray /s/ James R. Hawkins General Partner JAMES R. HAWKINS /s/ James D. Recks /s/ Rondy Gray JAMES D. RECKS RONDY GRAY
